Order entered August 12, 2016




                                         In The
                              Court of Appeals
                       Fifth District of T exas at Dallas
                                   No. 05-16-00878-CV

                      IN THE ESTATE OF GARY WAYNE LUNA

                        On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. PR-15-04253-1

                                       ORDER

      We GRANT the court reporter’s August 10, 2016 motion for an extension of time to file

the reporter’s record and extend the time to SEPTEMBER 16, 2016.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE